DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/20 has been entered.

Specification
The disclosure is objected to because of the following informalities: All patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications. The initials S.I. stand for “Le Système International d’ Unités,” the French name for the International System of Units, a modernized metric system adopted in 1960 by the International General Conference of Weights and Measures based on precise unit measurements made possible by modern technology [see MPEP 608.01].  Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the sweetening mixture" in line 3; "the non-artificial sweetening mixture" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the sweetening mixture and the non-artificial sweetening mixture will be interpreted as the non-artificial mixture.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2-3, 7-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christie (US 4,761,437).
Regarding claims 2-3, 7-8 and 10:  Christie (US ‘437) discloses process for preparing fragrance chips [abstract], wherein formula No. 6 [3:54-4:50; Table I, Formula No. 6] prepares a chip by mixing EVA (ethylene vinyl acetate) beads with liquid citrus at 70 oF (~ 21 oC) in a ribbon mixer.  The resulting admixture is formed into fragrance chips by means of a screw extruder and are subsequently injected molded into desired shapes [3:54-4:50; Table I, Formula No. 6].  Christie (US ‘437) discloses the resulting product emits the fragrance by vapor phase diffusion [2:62-3:1].
The examiner takes the position that the resulting object injection molded from the fragrance chips can be manipulated as a toy.  Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Note: claim 3 further defines species of the sugarless sweetener recited in claim 2.  However, as claimed, such species only further define the genus of the optional sugarless non-artificial sweetener (i.e. claim 2 does not require the sugarless non-artificial sweetener in the mixture).

Claim(s) 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christie (US 4,761,437).
Regarding claims 13-15 and 18:  Christie (US ‘437) discloses process for preparing fragrance chips [abstract], wherein formula No. 6 [3:54-4:50; Table I, Formula No. 6] prepares a chip by mixing EVA (ethylene vinyl acetate) beads with liquid citrus at 70 oF (~ 21 oC) in a ribbon mixer.  The resulting admixture is formed into fragrance chips by means of a screw extruder and are subsequently injected molded into desired shapes [3:54-4:50; Table I, Formula No. 6].  Christie (US ‘437) discloses the resulting product emits the fragrance by vapor phase diffusion [2:62-3:1].
 Regarding claims 16-17:  Christie (US ‘437) discloses the fragrance chips are injected molded into desired shapes [3:54-4:50; Table I, Formula No. 6].
The examiner takes the position that the resulting object injection molded from the fragrance chips can be manipulated as a toy.  Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Christie (US 4,761,437) does not disclose the claimed non-artificial mixture.
  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767